DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Rejection under 35USC 112 second were withdrawn due applicant amendments as suggested in the interview. 
Priority
This application discloses and claims only subject matter disclosed in prior application no 15/199,880, filed 06/30/16, and names the inventor or at least one joint inventor named in the prior application. Accordingly, this application may constitute a continuation. 
Allowable Subject Matter
Based on Prior allowed case 15/199,880 and search record claims 21, 30, 36 are allowable.

The prior art of record does not teach or fairly suggest in combination of steps as recited in the Applicant' s independent claims as amended, receiving at a security device center within an intra-domain of a first network an intelligence feed from an intelligence service, the intelligence feed comprising an exposed username and an exposed password associated with the exposed username, wherein the exposed username and the exposed password were exposed in an extra-domain of a second network; determining by the security device center whether the exposed username matches to an internal username 

The dependent claims, being definite, further limiting, and fully enabled by the specification are also allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED WALIULLAH whose telephone number is (571)270-7987.  The examiner can normally be reached on 8.30 to 430 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 1-571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/MOHAMMED WALIULLAH/Primary Examiner, Art Unit 2498